Citation Nr: 1721473	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-40 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss from January 17, 2012 to April 20, 2016.

2.  Entitlement to a compensable rating for a bilateral hearing loss since April 21, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was previously remanded in August 2013.

The issue of entitlement to a compensable rating for a bilateral hearing loss since April 21, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss from January 17, 2012 to April 20, 2016 was not manifested by worse than Level II hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss from January 17, 2012 to April 20, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his bilateral hearing warrants a compensable rating since January 17, 2012.  As was discussed in the prior Board decision, which denied a compensable rating for hearing loss prior to January 17, 2012, the Veteran has reported that he cannot hear all words spoken in conversations and that he is unable to hear all of the words in dialogue while he is watching television, even when the volume is turned up, and that he must use hearing aids to adequately function.  At his February 2013 Board hearing, the Veteran stated that he can hear some pitches and tones better than others, and that as a result, some people are harder for him to understand than others.  He also stated that his hearing loss disability could create a safety issue for him at his job working with machinery, but because of his high level of experience he is able to monitor the machinery himself even without hearing what others are saying and that when new machinery is brought in, he is able to examine and read about it as a means to learning without relying on hearing.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  A separate table, Table VIA, is available for evaluation of exceptional patterns of hearing impairment; however, as the Veteran has not at any time been shown to have an exceptional pattern pursuant to 38 C.F.R. § 4.86(a), this criteria will not be further discussed.  38 C.F.R. § 4.86.

The Board has reviewed all of the evidence of record, but finds that the Veteran's hearing test results do not warrant a compensable rating from January 17, 2012 to April 20, 2016.  At the January 2012 VA examination, puretone threshold testing showed, in average decibels, 49 Hertz in the right ear and 48 Hertz in the left ear.  Speech discrimination scores were 96 percent in the right ear and 98 percent in the left ear.  Applying the findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears, which warrants a noncompensable rating.  38 C.F.R. § 4.85.  The examiner opined that the Veteran's hearing loss disability did not impact the ordinary conditions of the appellant's daily life, including the ability to work.

After the Board remanded the issue in August 2013, the Veteran attended a VA audiological examination in April 2015.  Hearing loss testing found average puretone thresholds of 53 Hertz in the right ear and 51 Hertz in the left ear.  Speech discrimination scores were 90 percent in the right ear and 94 percent in the left ear.  Applying the findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear, which also warrants a noncompensable rating.  38 C.F.R. § 4.85.  There are no other medical records from this period indicating any more severe hearing loss which would allow for any higher rating.

The Board has taken considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations and February 2013 Board hearing.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Veteran is noted to have reported difficulty hearing conversation, the television, and other sounds, however, this is reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examinations of records are sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant a compensable rating at any time from January 17, 2012 to April 20, 2016.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable.  38 U.S.C.A. § 5107(b).

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Veteran's appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the noncompensable rating assigned for the period prior to January 17, 2012 argued that he should be afforded an extraschedular rating because the appellant was dependent on hearing aids, and without them, his hearing loss would have a significant effect on his occupation.  In a September 2014 Memorandum Decision, the Court upheld the Board's decision, stating that the ameliorative effects of medication or assistive devices such as hearing aids can be taken into consideration in an extraschedular context.  Jones v. Shinseki, 26 Vet.App. 56, 63 (2012).  The effect of the Veteran's hearing aids in ameliorating the impact that his hearing loss has on his daily activities and occupation may therefore be considered when finding that his hearing loss has minimal impact on such functioning.

The Board again recognizes that hearing loss causes the Veteran inconvenience in his daily life, but there is no competent, medical evidence of record that indicates that his hearing loss disability, which is manifested by not being able to hear conversation, televisions, and other sounds, is not fully encompassed by the rating criteria.  While the Veteran did report symptoms of dizziness and spells consisting of a spinning sensation and nausea at the May 2015 VA examination, entitlement to service connection for vertigo was denied in a May 2015 rating decision, and the Veteran has not disagreed with this finding or asserted at any time that service connection for vertigo symptoms should be warranted.

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  Doucette, 28 Vet. App. 366 ("the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure ... an inability to hear or understand speech or to hear other sounds in various contexts ... are contemplated by the schedular rating criteria"). 

The Veteran has not asserted, and the evidence of record does not suggest, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to a compensable rating for bilateral hearing loss from January 17, 2012 to April 20, 2016 is denied.


REMAND
 
The Veteran's VA treatment records show that on April 21, 2016, he reported to his treating physician that he had markedly decreased hearing in his left ear since February 2016.  His physician lavaged the ear canal with warm saline, but wrote that she was not convinced that blockage was the cause of the acute worsening of hearing and referred the Veteran to an Ear, Nose, and Throat (ENT) specialist and, if nothing there was found, to audiology.  An August 2016 note indicates that the Veteran was granted eligibility for treatment with an otolaryngologist through the VA Choice Program.  

This evidence suggests that there is a possibility that the Veteran's hearing loss has worsened since April 21, 2016, the first date that a worsening in severity was factually ascertainable.  See 38 C.F.R. § 3.400(o).  The Board therefore remands this issue in order to obtain a new VA examination to assess the current severity of the Veteran's bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran should be afforded an opportunity to submit any recent, relevant private records, such as private ear, nose and throat evaluations, and all relevant treatment records should be associated with the claims file and reviewed.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, more recent relevant private medical records of treatment related to his bilateral hearing loss.

2. Obtain all outstanding, pertinent VA treatment records from since January 2017.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3. Thereafter, schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  All records in Virtual VA and VBMS must be provided to and reviewed by the examiner as part of the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5. Thereafter, readjudicate the issue of entitlement to a compensable rating for bilateral hearing loss since April 21, 2016.  If the benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


